DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2020 and 2/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 7, 9, 11-12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. US 2007/0081721.

Re claims 1 and 11, Xiao discloses an electronic device and an image processing method of an image processing device comprising: a camera (imaging apparatus 1 includes imaging unit 11); a memory (ROM 15 and RAM) configured to store a plurality of tone mapping information sets, each of the tone mapping information sets comprising image information of an image frame (average luminance information 21 and low luminance pixel count information 22) and tone mapping information of the image frame (tone curve table 15b) (figure 1; paragraphs 47-52); and a processor (microcomputer 14), wherein the processor (14) is configured to: select a tone mapping information set based on user input from among the plurality of tone mapping information sets, each of the tone mapping information sets comprising image information of an image frame and tone mapping information of the image frame stored in a memory of the electronic device; acquire a first image frame captured through a camera; obtain a first feature of the first image frame by analyzing the first image frame; identify a second feature of second image frame corresponding to the selected tone mapping information set, based on image information of the second image frame in the selected tone mapping information set; compare the first feature and the second feature; based on the comparison result, apply tone mapping to the first image frame using tone mapping information of the second image frame in the selected tone 

Re claims 2 and 12, Xiao further discloses that the processor (microcomputer 14) is configured to apply tone mapping to the first image frame using the tone mapping information of the second image frame, when the comparison result determines that a similarity of the first image frame and the second image frame is greater than or equal to a specified size (the microcomputer 14 calculates the similarity of each of the feature histograms stored in the feature histogram table 15A with respect to the feature histogram data 20 supplied from the image signal processing unit 12 and extracts a feature histogram having highest similarity and the microcomputer 14 then selects a tone curve corresponding to the extracted feature histogram from the tone curve table 15B and according to a properly determined adjustment factor, the microcomputer 14 adjusts the selected tone curve indicating the tone correction amount) (figure 1; paragraphs 51-55).



Re claims 9 and 19, Xiao further discloses that the plurality of tone mapping information sets (tone curve table 15b) are stored by being classified for each category, based on attributes of identification information identifying the plurality of tone mapping information sets (different tone curves are stored in table 15B and selected based on image attributes) (figures 4A-5; paragraphs 67-77).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3,8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US 2007/0081721 in view of Min et al. US 2018/0025477.

Re claims 3 and 13, Xiao discloses all of the limitations of claims 1 and 11 above.  However, although the Xiao reference discloses all of the above limitations it fails to specifically disclose that the processor is configured to generate metadata of the first image frame using information about the first image frame; and store the generated metadata in the memory with the image data of the first image frame, wherein the metadata of the first image frame comprises a color specification indicating a color gamut and temperature of the first image frame or scene information.
However, Min discloses that it is well known in the art for an electronic imaging device including a processor to generate metadata of the first image frame using information about the first image frame; and store the generated metadata in the memory with the image data of the first image frame, wherein the metadata of the first image frame comprises a color specification indicating a color gamut and temperature of the first image frame or scene information (the image is split into regions based on color similarity of pixels and a color mapping function is acquired by comparing color information of pixels from first and second images and generating local metadata including position information similar color mapping regions)(figure 1; paragraphs 23-31, 67-80).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of storing color related image metadata as disclosed by the Min reference in the electronic imaging device disclosed 

Re claims 8 and 18, Xiao discloses all of the limitations of claims 1 and 11 above.  However, although the Xiao reference discloses all of the above limitations it fails to specifically disclose that the tone mapping information of the image frame comprises tone mapping metadata corresponding to a tone mapping curve applied to the image frame.
However, Min discloses that it is well known in the art for an electronic imaging device to include tone mapping information of an image frame that comprises tone mapping metadata corresponding to a tone mapping curve applied to the image frame (the image is split into regions based on color similarity of pixels and a color mapping function is acquired by comparing color information of pixels from first and second images and generating local metadata including position information similar color mapping regions and the metadata generation method may further include acquiring a tone mapping function between the gamut-corrected first image and the second image)(figure 1; paragraphs 23-31, 67-80).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of storing tone mapping metadata as disclosed by the Min reference in the electronic imaging device disclosed by the Xiao reference.  Doing so would provide a means for easily performing image processing operations such as color correction and tone mapping functions on captured image signals.
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US 2007/0081721 in view of Chesnokov US 2018/0096467.

Re claims 4 and 14, Xiao discloses all of the limitations of claims 1 and 11 above.  However, although the Xiao reference discloses all of the above limitations it fails to specifically disclose a display and an input device, wherein the processor is further configured to: display on the display identification information identifying the plurality of tone mapping information sets; receive a user input for selecting any one identification information from among the identification information through the input device; and select a tone mapping information set corresponding to the selected identification information as the one mapping information set.
However, Chesnokov discloses that it is well known in the art for an electronic imaging device to include a display (108) and an input device, wherein the processor is further configured to: display on the display (108) identification information identifying the plurality of tone mapping information sets; receive a user input for selecting any one identification information from among the identification information through the input device; and select a tone mapping information set corresponding to the selected identification information as the one mapping information set (user manually adjusts the tone mapping of the output image by touching display 108) (figures 2, 6; paragraphs 70-79).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of manually adjusting tone mapping settings by touching a display as disclosed by the Chesnokov reference in the electronic 

Re claims 5 and 15, Xiao discloses all of the limitations of claims 1 and 11 above.  However, although the Xiao reference discloses all of the above limitations it fails to specifically disclose a communication circuit wherein the processor is configured to: receive a third image frame from and external electronic device through the communication circuit; acquire image information of the third image frame and tone mapping information of the third image frame; and store the acquired image information and tone mapping information in the memory as one of the plurality of tone mapping information sets.
However, Chesnokov discloses that it is well known in the art for an electronic imaging device to include a communication circuit (network 102) wherein the processor is configured to: receive a third image frame from and external electronic device through the communication circuit; acquire image information of the third image frame and tone mapping information of the third image frame; and store the acquired image information and tone mapping information in the memory as one of the plurality of tone mapping information sets (computing device 100 receives an image 106 from remote server 104 via network 102 and applying a tone mapping operation to output spatially-variant tone mapped images) (figure 2; paragraphs 35-39).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of applying a tone mapping operation to images received from a remote device 

Re claims 6 and 16, Xiao discloses all of the limitations of claims 1 and 11 above.  However, although the Xiao reference discloses all of the above limitations it fails to specifically disclose a display and an input device, wherein the processor is further configured to: display on the display a third image frame which is pre-stored in the memory; receive a user input through the input device while the third image frame is displayed on the display; identify the third image frame, based on the user input; acquire image information of the third image frame and tone mapping information of the third image frame; and store the acquired image information and tone mapping image in the memory as one of the plurality of tone mapping information sets.
However, Chesnokov discloses that it is well known in the art for an electronic imaging device to include a display (108) and an input device, wherein the processor is further configured to: display on the display (108) a third image frame which is pre-stored in the memory; receive a user input through the input device while the third image frame is displayed on the display; identify the third image frame, based on the user input; acquire image information of the third image frame and tone mapping information of the third image frame; and store the acquired image information and tone mapping image in the memory as one of the plurality of tone mapping information sets .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US 2007/0081721 in view of Guerin et al. US 2019/0068865.

Re claims 10 and 20, Xiao discloses all of the limitations of claims 1 and 11 above.  In addition, the Xiao reference further discloses that the processor is configured to: receive a command for reproducing a third image frame pre-stored in the memory; select a tone mapping information set from among the plurality of tone mapping information sets based on user input; obtain a third feature of the third image frame by analyzing the third image frame; identify a fourth feature of the fourth image frame corresponding to the selected tone mapping information set, based on image information of the fourth image frame in the selected tone mapping information set; compare the third feature and the fourth feature; based on the comparison result, apply tone mapping to the third image frame, using tone mapping information of the fourth image frame in the selected tone mapping information set (the microcomputer 14 calculates the similarity of each of the feature histograms stored in the feature 
However, Guerin discloses that it is well known in the art for an electronic imaging device to performing image processing such as tone mapping on captured images and to store, display, transmit and output the tone mapped images (paragraphs 71-73).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a display for displaying tone mapped images as disclosed by the Guerin reference in the electronic imaging device disclosed by the Xiao reference.  Doing so would provide a means for easily performing image processing operations such as tone mapping function on captured image signals and viewing the resultant tone mapped images.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).